t c memo united_states tax_court larry j sumrall and patricia a sumrall petitioners v commissioner of internal revenue respondent docket no filed date held petitioners did not make informal claims for refund entitling them to refunds attributable to nol carrybacks from to and steven a wilson for petitioners mark h howard for respondent memorandum findings_of_fact and opinion halpern judge by notices of deficiency dated date respondent determined deficiencies in additions to and penalties with respect to petitioners’ federal income taxes for their taxable calendar years through the audit years as follows additions to tax and penalties sec sec sec year deficiency b dollar_figure dollar_figure 'dollar_figure --- big_number big_number big_number --- big_number big_number --- dollar_figure big_number big_number --- big_number big_number big_number --- big_number ' plu sec_50 of the interest due on underpayment of dollar_figure due to fraud sec_6653 b because of the complicated procedural history of this case we set forth in some detail the disposition of various issues that the parties themselves have agreed to or disposed of by motion for leave to file amended answer respondent informed the court that he had determined not to pursue the penalties determined under sec_6653 and for fraud we interpret that as a concession and we accept it by the amended answer to amended petition respondent admits that there are no deficiencies in tax for and and for and he claims additions to tax for delinguency under sec_6651 and for negligence under sec_6653 by a stipulation of settled issues petitioners concede the claimed addition to - - tax for failure_to_file a return under sec_6651 for on brief respondent concedes the claimed addition_to_tax for failure to pay under sec_6651 for at trial petitioners conceded the claimed additions to tax for for both delinquency under sec_6651 and negligence under sec_6653 at trial the parties stipulated that there are no additions to tax under sec_6654 on brief with respect to the deficiencies in tax for and petitioners propose that we find that but for certain claimed credits and refunds still in issue there are deficiencies in tax of dollar_figure and dollar_figure for those years respectively respondent agrees with those proposed findings_of_fact and we shall treat such agreements as constituting a stipulation of settlement with respect to those deficiencies which we accept the parties agree that petitioners have raised as issues in this case overpayments on account of withholding and refundable credits for and and net_operating_loss nol carrybacks from and at trial petitioners conceded that there was no timely claim for any overpayment on account of withholding and refundable credits for on brief respondent concedes that petitioners submitted timely refund claims for overpayments for and except with respect to nol carrybacks and states that the necessary computations to satisfy those claims can be made under rule we accept the parties’ various concessions and leave the computations to be disposed of pursuant to rule the parties have stipulated that petitioners are entitled to the following carryback deductions on account of nols if they can establish that they made timely claims for credit or refund without distinction refund of overpayments in tax attributable to those deductions loss_year carryback_year carryback deduction dollar_figure big_number big_number on brief respondent concedes that petitioners made a timely claim for a refund attributable to an nol_carryback to from we accept that concession the only issue remaining for decision is whether petitioners made timely claims for refunds attributable to nol carrybacks to and from unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar petitioners bear the burden_of_proof rule a findings_of_fact some facts have been stipulated and are so found the stipulations of fact with attached exhibits are incorporated herein by this reference residence at the time of the petition petitioners resided in reno nevada returns petitioners did not timely file federal_income_tax returns for any of the audit years through or for and in early the internal_revenue_service irs initiated a criminal tax investigation the criminal investigation of petitioner husband petitioner with respect to the audit years on date petitioners filed their federal_income_tax returns with respondent for the audit years those returns show tax_liabilities as follows year liability dollar_figure big_number big_number big_number big_number petitioners requested an extension of time to file their federal_income_tax return for respondent approved the request and extended the due_date for the return to date petitioners made a joint_return of federal_income_tax for by filing a form_1040 u s individual_income_tax_return the return with the internal_revenue_service center in ogden utah the ogden service_center on date among the attachments to the return is a single page page of form_1045 application_for tentative refund the form_1045 page the form_1045 page is preprinted with a schedule schedule a on which pursuant to instructions is to be computed an nol on the form_1045 page petitioners computed an nol of dollar_figure petitioners filed their joint federal_income_tax return for the return on date dale k barker jr dale k barker jr is a certified_public_accountant who was retained by petitioners in date mr barker was retained among other reasons to prepare returns for the audit years mr barker prepared those returns he also prepared the and returns the criminal investigation rick raven is employed by the irs as a special_agent his duties include the conduct of criminal investigations in date special_agent raven began the criminal investigation he was assisted in the criminal investigation by dick stufflebeam a revenue_agent employed by the irs special_agent raven collected information concerning petitioner’s income and expenses for the audit years he was not concerned with whether any of petitioner’s tax_liabilities for any of the years under investigation could be reduced on account of nol carrybacks since he believed that nol carrybacks were not a defense to a criminal charge as part of his investigation revenue_agent raven did not concern himself with petitioner’s tax_liability for since as of the start of the criminal investigation no return for had yet become due during his investigation special_agent raven interviewed mr barker on one or more occasions accompanied on at least one occasion by mr stufflebeam during the course of those interviews there was no discussion of nols by letter dated date the february letter mr barker provided certain information to donald c hill criminal tax counsel for petitioner shortly after he received the february letter mr hill provided a copy to the u s attorney and employees of the irs the february letter contains no claim for any refund overpayment or nol_carryback it does state we may have some timing errors in according to petitioner the returns for through yet the tax returns should be materially correct as a result of his investigation special_agent raven recommended the prosecution of petitioner for crimes connected with his and income_tax liabilities on date petitioner signed a plea agreement agreeing to plead guilty to one count of willfully failing to file an income_tax return for in violation of sec_7203 judgment was entered on date the civil investigation at the conclusion of the criminal investigation revenue_agent stufflebeam became responsible for resolving petitioners’ civil tax_liabilities for the audit years in the process of resolving those liabilities he received both written and oral communications from mr barker mr barker did not file with him any claim for an nol_carryback from by a letter dated date the may letter sent by mr barker to the ogden service_center mr barker advised the irs that he was preparing income_tax returns for petitioners for their through tax years but that those returns were on hold to await the outcome of settlement with the internal_revenue_service out of the reno area he states to finalize these years there was required a settlement on the exact inventory and other critical capitalized amounts to present an accurate return on date revenue_agent stufflebeam memorialized in handwritten notes the june notes a phone conversation that had taken place that day between himself and mr barker as memorialized in the june notes mr barker stated that based on the cost_of_goods_sold used in the criminal case against petitioner petitioners would have nol carrybacks in later years revenue_agent stufflebeam told mr barker that he could complete - the audit in to days if he could get certain additional requested documents and the returns for the later years during the course of mr stufflebeam’s civil examination of the audit years he did not also examine the return he did not receive a copy of it from the ogden service_center when on date it was filed there nor was he provided a copy of it by petitioner or mr barker opinion i introduction we must determine whether petitioners made timely claims for refunds attributable to net_operating_loss nol carrybacks from to and if they did then the parties are in agreement that the amounts of such carrybacks are dollar_figure and dollar_figure to and respectively il code and regulations sec_172 allows an nol deduction for a taxable_year equal to the aggregate of the nol carryovers and carrybacks to that year every taxpayer claiming an nol deduction for any taxable_year must file with his return for such year a statement computing the amount of the nol deduction claimed and setting forth certain pertinent information sec_1_172-1 income_tax regs if the taxpayer is entitled in computing his nol deduction to a carryback that he is not able to ascertain at the time he files his return he must compute his nol deduction without -- - regard to such carryback see sec_1_172-1 income_tax regs when the taxpayer ascertains the nol_carryback he may within the applicable_period of limitations file a claim_for_refund of the overpayment if any resulting from the failure originally to compute the nol deduction for the taxable_year with the inclusion of the carryback id sec_301_6402-2 proced admin regs sets forth the following general requirements concerning the contents of a claim_for_refund b grounds set forth in claim no refund_or_credit will be allowed after the expiration of the statutory period of limitation applicable to the filing of a claim therefor except upon one or more of the grounds set forth in a claim filed before the expiration of such period the claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof an individual makes a claim_for_refund of an overpayment of income taxes for a taxable_year on a form 1040x amended u s individual_income_tax_return form 1040x see sec_301 a proced admin regs alternatively the taxpayer may file an application under the provisions of sec_6411 for a tentative_carryback_adjustment attributable to an nol sec_1_172-1 income_tax regs a tentative_carryback_adjustment can result in a refund’s being paid within days sec_6411 b an individual makes application_for a tentative_carryback_adjustment by filing form_1045 application_for tentative refund form sec_1_6411-1 income_tax regs as pertinent to this case sec_6411 provides that an application_for a tentative_carryback_adjustment does not constitute a claim_for_refund sec_6511 provides the applicable_period of limitations to file a claim_for_refund of the overpayment attributable to a nol_carryback as pertinent to the facts before us such period end sec_3 years after the due_date including extensions for filing the return for the taxable_year here of the nol see sec_6511 a iii discussion a introduction petitioners requested and were granted an extension of time to file their federal_income_tax return for until date because of such extension they had until date to file claims for refunds attributable to nol carrybacks from to and petitioners did not ' petitioners acknowledge that the time has passed for them to avail themselves of a tentative_carryback_adjustment application_for such adjustment must be made on or after the date of filing the tax_return for the year of the nol but no later than months from the end of such year sec_6411 sec_1_6411-1 income_tax regs the form_1040 with the form_1045 page attached was filed on date well past the end of comply with sec_301_6402-3 proced admin regs and make such claims by filing form sec_1040x for and nevertheless petitioners claim that they filed timely validl informal claims to carry back their nol to and petitioners informal claims for consist of oral and written communications with respondent which placed respondent on notice that petitioners were claiming net operating losses in x respondent answers that petitioners’ oral and written communications did not constitute adequate notice that petitioners were requesting refunds and thus do not constitute informal claims for refund b discussion informal claims it is well established that an informal claim_for_refund e one that does not comply with the formal requirements of the statute and regulations will suffice as long as it requests a refund and fairly advises respondent of the nature of the taxpayer’s claim 314_us_186 as we summarized in turco v commissioner t c memo there are no bright line rules as to what constitutes an informal claim rather each case must be decided on its own particular set of facts the relevant question is whether respondent knew or should have known that a refund claim was being made also an informal claim must have some written component e g 73_tc_1198 jackson v commissioner tcmemo_2002_44 petitioners’s argument petitioners ask us to assemble the following pieces into informal claims for refund for and the form_1045 page attached to the return filed date mr barker’s date telephone conversation with revenue_agent stufflebeam the june conversation memorialized in the june notes and the provisions of sec_172 specifying the years to which an nol is to be carried taken separately or together however such pieces do not constitute informal claims for refund the form_1045 page the instructions accompanying form_1045 provide that it is to be used by an individual to apply for a quick refund resulting from an nol_carryback the instructions state that the application is not treated as a claim for credit or refund which claim by an individual is to be made by filing a form 1040x the instructions further state that the form is to be filed with the internal_revenue_service center for the place where the taxpayer lives the instructions warn caution do not mail form_1045 with your year income_tax return in 32_fedclaims_636 the u s court of federal claims stated that in addition to a written component an informal claim must have two additional components first an informal claim must provide the commissioner of the irs with notice that the taxpayer is asserting a right to a refund second the claim must describe the legal and factual basis for the refund at best the form_1045 page informs the commissioner of the possibility that petitioners have one or more claims for refund which possibility arises by operation of law if a taxpayer has an nol see sec_172 the form does not however assert the right to any refund nor does it provide the legal and factual basis for any refund since it fails to specify any refund year or the particulars in any refund year that would entitle petitioners to a refund by itself the form_1045 page does not constitute an informal claim_for_refund since it lacks one or more of the components of an informal claim_for_refund ’ the june conversation nor do we believe that the form_1045 page perfected an informal claim initiated by mr barker during the june conversation respondent proposes a finding with respect to the june conversation petitioners have no objection to that indeed courts have held that the full form_1045 does not constitute an informal claim_for_refund since it is insufficient to put the service on notice that a claim_for_refund is being made e g 131_fsupp2d_389 s d n y kamens v united_states aftr 2d ustc par w d mo -- - finding and we think it fairly reflects the testimony of revenue_agent stufflebeam and mr barker the proposed finding is mr barker said that based on the cost_of_goods_sold used in the criminal case for mr sumrall the petitioners would have net_operating_loss carrybacks in later years mr stufflebeam told mr barker that he could complete the audit in to days if he could get the additional requested documents and the returns for later years put simply we think that mr barker told revenue_agent stufflebeam that based on information gathered during the criminal investigation petitioners expected to report losses for subsequent years that would carry back and reduce petitioners’ income for one or more of the audit years petitioners may thus have asserted a right to a refund nevertheless revenue_agent stufflebeam was examining petitioners’ returns for through petitioners had not yet filed their returns for and or any amended returns for any year under examination and revenue_agent stufflebeam told mr barker that he would consider any carrybacks resulting from losses when he received returns showing such losses to make an informal claim_for_refund a taxpayer not only must assert his right to a refund for a year but he must describe the legal and factual basis of the claim new england blec sys v united_states supra petitioners have not shown that they adequately described the factual basis of their claim to revenue_agent stufflebeam revenue_agent stufflebeam -- - undoubtedly had knowledge of the years under examination but petitioners did not tell him that the subsequent year from which a loss would carry back was or identify the year or years among those under examination to which the loss would be carried back or more importantly give him any particulars of that loss other than that it was expected to be based on the cost_of_goods_sold used in the criminal case against petitioner to constitute a claim_for_refund a taxpayer must give the commissioner adequate notice of the grounds including the factual basis for the claim before the expiration of the period of limitations so that the commissioner can if he wishes initiate an examination of the bona fides of the claim see 107_tc_189 beghe j dissenting affd 153_f3d_302 6th cir see also am radiator standard sanitary corp v united_states ct_cl 318_f2d_915 petitioners did not through the june conversation give respondent adequate notice that they had claims for refund or of the grounds underlying such claims the facts of this are distinguishable from those of am radiator standard sanitary corp v united_states ct_cl 318_f2d_915 in which the court of claims found an informal claim_for_refund with respect to retroactive inventory adjustments where the revenue_agent had knowledge of the taxpayer’s desire for a refund the approximate total amount of the refund expected and the cost of the later year inventory replacement giving rise to the earlier year adjustments and refunds the equivalent of that last component is missing in this case revenue_agent stufflebeam’s request revenue_agent stufflebeam asked for a copy of any loss_year return petitioners did not however give him a copy of the return nor did he receive one from the ogden service_center where the original was filed on date petitioners have not persuaded us that it was revenue_agent stufflebeam’s duty to put someone on lookout for the return at the ogden service_center or that it was someone’s duty at the service_center to separate the form_1045 page from the return and forward it to the revenue_agent in 40_fedclaims_42 the u s court of federal claims found that it was not necessary for a taxpayer to direct the information that constitutes an informal claim to the precise irs official who will consider that claim so long as it 1s given to an official whose general responsibilities and interactions with the taxpayer are sufficient to put the irs on notice of the pertinent claim the facts of that case are distinguishable from the facts before us the return was not directed to an official whose general responsibilities and interactions with petitioners were sufficient to put the irs on notice of a refund claim other contacts finally petitioners have not shown that on or before date the last day for making a claim for a refund - - attributable to an nol_carryback from they provided information to any other official at the irs so as to put respondent on notice that petitioners had claims for refunds attributable to carrybacks of the nol they did not provide such information to special_agent raven nor did they convey it by the february letter or otherwise c conclusion petitioners did not make informal claims for refunds attributable to nol carrybacks from to and before the expiration on date of the period for doing so iv conclusion petitioners are not entitled to nol carrybacks in the amounts of dollar_figure and dollar_figure to and respectively decision will be entered under rule
